Russell, J.
1. Under the undisputed evidence, the error of the court in not limiting the jury to a consideration of sales by the defendant within the two years preceding the indictment was not harmful to the defendant, and therefore affords no ground for a new trial.
2. The assignment of error complaining that the judge “failed to charge the jury upon the law of gifts and sales” is too general and indefinite for consideration.
3. The evidence, while not wholly satisfactory, is sufficient to authorize the conviction of the defendant; and the verdict being approved by the trial judge, the finding of the jury can not be disturbed.

Judgment affirmed.